DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a user interface formed as an integrated part of the self-adhering flexible electronics patch, the user interface configured to allow the user to control the device” applicable to claims 1 and 10-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, “embedded on the foil substrate” introduces ambiguity. Is it “on” the substrate or “in” the substrate?
Claim 16 recites the limitation "the flexible printed circuitry" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to what this claim term refers in claims 1 or 15.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 11-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0000390 A1 to Biederman et al. (“Biederman ‘390”).
As to claim 1, Biederman ‘390 discloses a body-wearable medical device, comprising: 
a self-adhering flexible electronics patch configured to adhere to and follow the contour of the skin of a user (see [0021], [0100]),  
the electronics patch having flexible printed circuitry on a foil substrate, the foil substrate being stretchable in at least one direction by more than 20% (see [0032]-[0033] – Applicants’ specification makes clear that polyimide is capable of stretching in at least one direction by more than 20%), and 
a user interface formed as an integrated part of the self-adhering flexible electronics patch, the user interface configured to allow the user to control the device (see [0052] – “The user interface 155 is configured to receive inputs from a user (e.g., a user to whose body the device is mounted) and/or present outputs to the user to provide some application(s) of the sensing platform 100. Such user-interface elements (e.g., displays, sensors, buttons) could be flexible and/or mounted to the flexible substrate 130 of the sensing platform 100. In some examples, the user interface 155 could provide means for changing or setting an operational state of the sensing platform 100 and/or for causing the performance of some function by the sensing platform 100. For example, the user interface 155 could provide means for a user to cause the sensing platform 100 to perform a measurement of the physiological property using the sensor 162 (i.e., to generate an electrical signal related to the physiological property, to generate a digital code based on the electrical signal, and/or to determine a value of the physiological property based on the generated digital code), to set the sensing platform 100 into a sleep or other low-power state, to set a rate of operation of the sensor 162 to detect the physiological property, or to control some other aspect of operation or function of the sensing platform 100.”).  
As to claim 2, Biederman ‘390 further discloses wherein the user interface has a switch configured to operate a component on the electronics patch (see [0052]).  
As to claim 4, Biederman ‘390 further discloses wherein the switch is one of manually operable by the user or automatically operable based upon a predefined switching condition (see [0052]-[0053]).  
As to claim 5, Biederman ‘390 further discloses wherein the switch controls at least one of power- on/off, delivering bolus doses and emergency shutdown (see [0052] – a sleep or other low-power state is understood to one of ordinary skill in the art as including powering off various components of the system).  
As to claim 6, Biederman ‘390 further discloses wherein the user interface comprises a display operable for displaying information related to at least one of device status, measuring results, user guidance, and warnings (see [0054]).  
As to claim 7, Biederman ‘390 further discloses wherein the display has at least one single LED or an array of LEDs operable for displaying information (see [0054]).  

As to claim 12, Biederman ‘390 further discloses wherein the foil substrate has a thickness of 10-250 microns (see [0103]).  .  
As to claim 13, Biederman ‘390 further discloses wherein the foil substrate has a thickness of 70-80 microns (see [0103]).   
As to claim 14, Biederman ‘390 further discloses wherein the flexible printed circuitry includes at least one of conductive paths, resistors, capacitors and batteries as deformable components (see [0034]).  
As to claim 17, Biederman ‘390 further discloses a continuous glucose monitoring system having a skin-implantable glucose sensor which is partially or fully insertable into the skin (see [0100] and Fig 1, element 525).  
As to the methods of claims 18-20, see treatment of claim 1 and 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biederman ‘390 in view of US 2016/0218373 A1 to Blanchard et al. (“Blanchard”).
	As to claim 3, Biederman ‘390 fails to disclose wherein the switch comprises printed conducting elements applied on the foil substrate.  Blanchard shows a switch comprising printed conducting elements applied to an analogous substrate (see [0025], [0043]-[0045]). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the user interface of Biederman ‘390 with the printed switches of Blanchard in order to improve as such a combination amounts to no more than the use of known techniques to improve a similar device in the same way as shown by Blanchard.
.
	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biederman ‘390 in view of US 2017/0027514 A1 to Biederman et al. (“Biederman ‘514”).
	As to claims 8-9, Biederman ‘390 fails to disclose wherein the display is formed as a flexible screen embedded on the foil substrate or mountable on the body as a separate flexible patch communicating with the self-adhering flexible electronics patch, wherein the display comprises a flexible OLED screen. However, in a similar disclosure, Biederman ‘514 discloses a formed as a flexible screen embedded on the foil substrate, wherein the display comprises a flexible OLED screen (see [0048]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the display of Biederman ’390 with the flexible OLED panel disclosed by Biederman ‘514 in order to achieve the predictable result of making the display more conformable to the user’s skin. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biederman ‘390 in view of US 2008/0119707 A1 to Stafford (“Stafford”).
As to claim 10, it is not clear that Biederman discloses the device further comprising conductive textiles that provide a data connection between the flexible printed circuitry and the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biederman ‘390 in view of US 2016/0183794 A1 to Gannon et al. (“Gannon”).
As to claim 16, Biederman discloses an antenna, but does not disclosure its arrangement on the device. Gannon teaches a flexible printed circuitry comprising an antenna configured for a wireless connection to a remote device, and wherein the antenna is not shielded by the printed battery in a direction away from the user's body (see Fig 2-3, element 36 – note placement of battery 32 with respect to antenna 36) and teaches that such a location allows for good signal strength (see [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mimic the respective locations of the battery and antenna in Biederman as shown by Gannon as such a configuration would provide the predictable result of good signal quality when using the patch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/
Primary Examiner, Art Unit 3791